It has been stipulated between the parties to this appeal that both the facts and law in this appeal are identical with the facts and law involved in cause No. 30265, entitled Pottawatomie County, Excise Board, v. *Page 203 
Standish Pipe Line Co. et al., 189 Okla. 201, 115 P.2d 118.
This case is therefore governed by the opinion in cause No. 30265, this day decided.
The protest is denied.
WELCH, C. J., CORN, V. C. J., and RILEY, OSBORN, BAYLESS, HURST, and ARNOLD, JJ., concur. GIBSON, J., dissents.